UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2241



FRANK J. MASIARCZYK, JR.,

                                              Plaintiff - Appellant,

          versus


INTERNAL REVENUE SERVICE; FEDERAL BUREAU OF
INVESTIGATION, Office of Information and
Privacy; U.S. DRUG ENFORCEMENT AGENCY; CENTRAL
INTELLIGENCE AGENCY; JOHN AND JANE DOES,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:04-cv-00085-IMK)


Submitted: June 15, 2006                         Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank J. Masiarczyk, Jr., Appellant Pro Se.        Thomas Edward
Johnston, United States Attorney, Helen Campbell Altmeyer, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frank J. Masiarczyk, Jr., appeals the district court’s

order dismissing his civil action brought under the Freedom of

Information Act and his subsequent motion for reconsideration.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Masiarczyk v. IRS, No. 1:04-CV-00085 (N.D.W. Va. Oct.

21, 2005); Masiarczyk v. IRS, No. 1:04-CV-00085 (N.D.W. Va. Oct. 3,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -